Ruffin, Chief Judge.
The decision of the Court of Appeals in these cases having been reversed by the Supreme Court in Love v. Money Tree, Inc.,1 our decision in Love v. Money Tree, Inc. and Hawkins-Bailey v. Money Tree, Inc.2 is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court. The cases are remanded to the trial court for proceedings consistent with this opinion.

Judgment reversed.


Adams and Bernes, JJ., concur.


 279 Ga. 476 (614 SE2d 47) (2005).


 267 Ga. App. 96 (598 SE2d 846) (2004).